J-S71032-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

JOHN ANTHONY CREACH

                         Appellant                   No. 707 WDA 2015


                 Appeal from the PCRA Order April 1, 2015
              In the Court of Common Pleas of Beaver County
            Criminal Division at No(s): CP-04-CR-0001317-2010
                          CP-04-CR-0001465-2010


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, J., and OTT, J.

MEMORANDUM BY OTT, J.:                          FILED DECEMBER 11, 2015

      John Anthony Creach appeals from the order entered on April 1, 2015,

in the Court of Common Pleas of Beaver County, denying him relief on his

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §

9541 et seq. In this timely appeal, Creach claims the PCRA court erred: (1)

in denying his petition on the basis he did not demonstrate prejudice, and

(2) in denying his petition without a hearing. After a thorough review of the

submissions by the parties, the certified record, and relevant law, we affirm.

      The underlying facts of this matter arose from a negotiated guilty plea

to two separate crimes. We recite the facts and procedural history from the

PCRA court’s Pa.R.A.P. 1925(a) opinion.

      In Case Number 1317 of 2010, [Creach] shot and killed Aaron
      Masters in New Brighton, Pennsylvania on December 1, 2007.
      By Criminal Information dated August 2, 2010, he was charged
J-S71032-15


       with Criminal Homicide, Robbery, Conspiracy to commit Robbery
       and lesser offenses. In Case Number 1465 of 2010, on April 4,
       2010, [Creach] shot Essex Law five times in New Brighton,
       Pennsylvania. By Criminal Information dated August 23, 2010,
       he was charged with Aggravated Assault, Attempted Homicide,
       and lesser offenses.

       In Case Number 1317 of 2010, two co-defendants were also
       charged with homicide regarding the death of Aaron Masters;
       Nikia Boyd in Case Number 1315 of 2010 and Travon Cleckly[1]
       in Case Number 1316 of 2010. The co-defendants reached plea
       agreements whereby each would cooperate with the
       Commonwealth in the case against [Creach]. Each co-defendant
       pleaded guilty to Conspiracy to Commit Robbery and was
       sentenced to incarceration for a term of five to ten years.


       [Creach’s] jury trial in Case Number 1317 of 2010 was scheduled
       to begin on May 4, 2011. While in the process of selecting the
       jury, the Court was advised that [Creach] and the
       Commonwealth had reached a plea agreement.              [Creach]
       entered pleas in both cases; in Case Number 1317 of 2010
       [Creach] pleaded guilty to Third Degree Murder and in Case
       Number 1465 of 2010 [Creach] pleaded guilty to Aggravated
       Assault. On May 5, 2011, pursuant to the terms of the plea
       agreement, [Creach] was sentenced to an aggregate term of
       21½ to 43 years of incarceration; 20 to 40 years of incarceration
       for the charge of Third Degree Murder and one and one half to
       three years of incarceration for the charge of Aggravated
       Assault, to be served consecutively. [Creach] did not file post-
       sentence motions or a direct appeal in either case.

PCRA Court Opinion, 8/7/2014, at 1-2.

       Creach filed a timely, pro se, PCRA petition. He was appointed counsel

and on May 12, 2014, counsel filed the instant second amended petition on
____________________________________________


1
  Cleckley’s name is spelled “Cleckly” and “Cleckley” throughout the certified
record. However, “Cleckley” is the spelling found in the captions of the bills
of information. Therefore, we will use that spelling.




                                           -2-
J-S71032-15



Creach’s behalf.        In that petition, Creach claimed plea counsel was

ineffective for failing to obtain and/or inform him of the details of co-

defendant Cleckley’s plea agreement regarding a separate crime.2       Creach

argued, had he been aware of the lenient nature of Cleckley’s sentence, he

would have been able to impeach Cleckley’s trial testimony, thereby

escaping conviction.        Accordingly, he would not have pled guilty and,

therefore, his guilty plea was involuntary.      Following proper Pa.R.Crim.P.

907 notice, Creach’s petition was dismissed without a hearing. This timely

appeal followed.

       When reviewing the propriety of an order granting or denying
       PCRA relief, this Court is limited to determining whether the
       evidence of record supports the determination of the PCRA court
       and whether the ruling is free of legal error. Commonwealth v.
       Boyd, 923 A.2d 513, 515 (Pa. Super. 2007), appeal denied, 593
       Pa. 754, 932 A.2d 74 (2007). Great deference is granted to the
       findings of the PCRA court, and these findings will not be
       disturbed unless they have no support in the certified record
       Commonwealth v. Wilson, 824 A.2d 331, 333 (Pa. Super.
       2003), appeal denied, 576 Pa. 712, 839 A.2d 352 (2003).

Commonwealth v. Rachak, 62 A.3d 389, 391 (Pa. Super. 2012).

       Further, we note the PCRA court correctly stated:

       “Allegations of ineffectiveness in connection with the entry of a
       guilty plea will serve as a basis for relief only if the
       ineffectiveness caused the defendant to enter an involuntary or
       unknowing plea.” Commonwealth v. Hickman, 799 A.2d 136,
____________________________________________


2
  Cleckley was charged with a variety of crimes regarding the home invasion
of Rhonda Harper (“the other crime”). Charges included aggravated assault,
robbery, and conspiracy. However, there is no indication Creach was one of
those conspirators.



                                           -3-
J-S71032-15


     141 (Pa. Super. 2002). “To succeed in showing prejudice, the
     defendant must show that it is reasonably probable that, but for
     counsel’s errors, he would not have pleaded guilty and would
     have gone to trial.” Commonwealth v. Rathfon, 889 A.2d 365,
     369-70 (Pa. Super. 2006).

        In many guilty plea cases, the “prejudice” inquiry will
        closely resemble the inquiry engaged in by courts
        reviewing ineffective-assistance challenges to convictions
        obtained through a trial. For example, where the alleged
        error of counsel is a failure to investigate or discover
        potentially exculpatory evidence, the determination
        whether the error “prejudiced” the defendant by causing
        him to plead guilty rather than go to trial will depend on
        the likelihood that discovery of the evidence would have
        led counsel to change his recommendation as to the plea.
        This assessment, in turn, will depend in large part on a
        prediction whether the evidence likely would have changed
        the outcome of a trial. Similarly, where the alleged error
        of counsel is a failure to advise the defendant of a potential
        affirmative defense to the crime charged, the resolution of
        the “prejudice” inquiry will depend largely on whether the
        affirmative defense likely would have succeeded at trial.

     Id. (quoting Hill v. Lockhart, 474 U.S. 52 (1985)).

PCRA Court Opinion, 8/7/2014, at 5.

     In his first argument, Creach claims had he known the lenient nature

of co-defendant Cleckley’s entire plea agreement, he would not have pled

guilty because Cleckley’s testimony would have been impeachable and

suspect to the point Creach would have been acquitted. The relevant terms

of the agreement were that Cleckley would plead guilty to conspiracy to

commit robbery in the instant matter and be sentenced to a term of 5-10

years’ incarceration. For the other crime, he would plead guilty to reckless

endangerment and simple assault and receive a 1-2 year sentence of

incarceration to be served concurrently with the 5-10 year sentence. Creach

                                    -4-
J-S71032-15



argues while he was aware of the terms of Cleckley’s agreement as it applied

to their case, he was unaware of the details of the plea for the other crime.

       In denying this claim, the PCRA court noted that prior to pleading

guilty, Creach was aware that Cleckley had reached his own plea agreement

and would testify against him. Assuming the truth of his claim, that counsel

either did not discover the details of Cleckley’s plea agreement regarding the

other crime or did not inform him of those details, the PCRA court

nevertheless concluded Creach could not demonstrate prejudice.3 The PCRA

court reasoned that at the time he entered into his plea agreement, Creach

knew that Cleckley’s testimony was subject to impeachment because of

Cleckley’s plea agreement.         In fact, Creach knew Cleckley had avoided a

potential life sentence in agreeing to plead guilty to conspiracy to commit

robbery. However, Creach failed to show, or even argue, how his defense

would have been altered knowing the details of Cleckley’s other plea

agreement.      We agree.      Acknowledging that Cleckley obtained a favorable

sentence in exchange for agreeing to testify against Creach, Creach makes

no attempt to demonstrate how knowledge of the second aspect of the

Cleckely’s plea agreement would or could have substantially benefitted him

or how his defense strategy would have been altered in any way.
____________________________________________


3
   The Commonwealth asserted it had turned over the details of Cleckley’s
plea agreement with other discovery. The PCRA court did not make a
finding regarding this assertion, having decided the issue on other grounds.




                                           -5-
J-S71032-15



       Additionally, Creach’s bald assertion had he known the full details of

Cleckley’s plea agreement, he would have opted to go to trial, ignores the

potential evidence against him.                See Criminal Complaint/Affidavit of

Probable Cause, 5/10/2010.            Absent the plea agreement, we note that

Creach faced the possibility of a life sentence for second-degree murder4 as

well as substantial incarceration for a variety of other charges, including the

aggravated assault and attempted murder of Essex Law.5 Accordingly, we

find no error in the PCRA court’s conclusion that Creach suffered no

prejudice from not knowing the extent of Cleckley’s plea agreement.

       Because we find no error in the PCRA court’s substantive analysis and

denial of Creach’s argument, we find no error in the failure to hold a hearing

on the same. Accordingly, Creach is not entitled to relief on this issue.

       Order affirmed.




____________________________________________


4
  Both Creach and Cleckley were charged with homicide generally. Because
the killing allegedly took place during the commission of a robbery, both
men faced possible conviction for second-degree murder.
5
  We again note that as part of his plea agreement, Creach received a total
of 1½ to 3 years’ incarceration for shooting Law five times with a 9 mm
handgun.



                                           -6-
J-S71032-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2015




                          -7-